Opinión disidente del
Juez Asociado Señor Negrón García.
“Los jueces no debemos, después de todo, ser tan inocentes como para creer declaraciones [o teorías] que nadie más creería.” Pueblo v. Luciano Arroyo, 83 D.P.R. 573, 582 (1961).
A la luz de un análisis crítico e integral de la prueba testi-fical y documental presentada entendemos —al igual que el ilustrado tribunal sentenciador— que el Ministerio Fiscal es-tableció más allá de duda razonable la comisión de los hechos imputados al apelante Dionisio Marcano Pérez, y su capa-cidad legal para comprender la criminalidad de esos actos.
Su tesis en contrario, refrendada en la opinión de este Tribunal, aparte de que no mereció crédito, se basa en dos premisas erróneas: (1) que la determinación sobre la capaci-dad mental —procesal y fácticamente— fue rebatida, y (2) que tal condición sólo puede demostrarse mediante testimonio pericial. Nada más lejos de la realidad. Veamos.
I
Nuestro ordenamiento jurídico se apuntala en la presun-ción de capacidad mental. Pueblo v. Colón Morales, 100 D.P.R. 40, 43 (1971); Pueblo v. Rivera Raquel, 95 D.P.R. 564, 569 (1967); Pueblo v. Alsina, 79 D.P.R. 46, 60 (1956). *934Como excepción a ese principio nuestras normas procesales y sustantivas contemplan la condición de alienación mental como razón de inimputabilidad.
En lo pertinente, el Art. 30 del Código Penal reza:
No es imputable el que en el momento del hecho, a causa de enfermedad o defecto mental, careciere de capacidad su-ficiente para comprender la criminalidad del acto o para conducirse de acuerdo con el mandato de ley. 33 L.P.R.A. see. 3152.
A tal efecto si se presenta prueba suficiente generadora de una duda razonable en torno a la capacidad mental de un acusado, incumbe entonces al Ministerio Público establecer su sano juicio. Pueblo v. Reyes Acevedo, 100 D.P.R. 703 (1972); Molina v. Jefe Penitenciaría, 96 D.P.R. 191 (1968); Pueblo v. Alsina, supra. Ahora bien, la incapacidad mental, como eximente de responsabilidad, es una cuestión fáctica. Su “de-terminación final corresponde al juzgador de hechos, bien sea juez o jurado”. Pueblo v. López Rivera, 109 D.P.R. 160, 167 (1979); Pueblo v. Sánchez, 79 D.P.R. 116, 122 (1956).
Para dirimir probatoriamente esa controversia son ad-misibles las opiniones de testigos legos y peritos. Pueblo v. Báez, 67 D.P.R. 301, 303 (1947); Sucn. Gómez v. Colón, 63 D.P.R. 104, 105 (1944). Véanse H. B. Rothblatt, Defense and the Direct and Cross-Examination of the Psychiatric Witness, compilado en C. H. Wecht, Legal Medicine Annual: Nineteen Seventy-One, Nueva York, Appleton-Century-Crafts, 1971, págs. 301, 319-320; 2 Underhill’s Criminal Evidence Sec. 457, págs. 1147-1148 (1956); 1 Wharton’s Criminal Evidence Sec. 222, págs. 470-475 (1966); 3 Wharton’s, op. cih, Sec. 609, págs. 175-177 (1972); Competency of Testimony of Nonexperts on Question of Sanity or Insanity in Criminal Cases, 72 A.L.R. 579 (1931); State v. Brown, 676 P.2d 757-761 (Kan. 1984); State v. Smith, 310 S.E.2d 320, 324 (N.C. 1984); Curry v. State, 611 S.W.2d 745, 747-748 (Ark. 1981).
*935La Regla 51 de Evidencia recoge este enfoque y permite, aun cuando un testigo no estuviere declarando como perito, su declaración en forma de opiniones o inferencias pero limi-tada a aquellas que “estén racionalmente basadas en la 'per-cepción del testigo y que sean de ayuda para el mejor enten-dimiento de su declaración o para la determinación de un hecho en controversia”. (Énfasis suplido.)
Aclarado este extremo, debemos recordar la regla elemental de que la opinión pericial no obliga al juzgador. Un tribunal puede rechazar las conclusiones de un perito. Pueblo v. Dones, 56 D.P.R. 211, 222 (1940); Pueblo v. Sánchez, supra, pág. 121. Basado en todas las declaraciones de testigos ocu-lares sobre la conducta y comportamiento de un acusado al momento de los hechos, el juez puede arribar a sus propias conclusiones respecto a si éste estaba bajo la influencia in-capacitante de una enfermedad mental. “Ha de tenerse pre-sente, por estas razones, tanto para el médico como para el ju-rista que intenten la aplicación de lo patológico a lo jurídico, que ha de quedar en todo caso reservada al juez la última resolución, en forma de sentencia, sobre las conclusiones del primero.” W. Weygandt, Psiquiatría Forense, 2da ed., Méxi-co, Ed. Nacional, 1967, pág. 15.
HH HH
En virtud de estos principios analicemos la prueba. Pri-meramente no debe haber duda respecto a la veracidad de la aportada por el Ministerio Fiscal. Ésta consistió en los testi-monios!1) de Osvaldo Villanueva Díaz, Carlos H. Dapena, Luis A. Figueroa, Yolanda Acevedo Hernández y Francisco *936Miranda. La misma fue aquilatada y creída por el tribunal sentenciador. En ningún momento ha sido cuestionada ante nos. Dicho de otro modo, se acepta que el apelante Marcano Pérez observó la siguiente conducta al cometer los delitos:
El 29 de abril de 1982 los licenciados Villanueva Díaz y Dapena se encontraban en su oficina, la cual compartían en aquel entonces con el licenciado Segal. Los acompañaban la señorita Acevedo y el señor Figueroa. A eso de las 4:00 p.m. se presentó el acusado apelante, junto a otra persona no identificada, y procuró al licenciado Segal, quien no se en-contraba en esos momentos. El acusado, quien estaba pul-cramente vestido y lucía una apariencia acicalada, informó que necesitaba ver 'al licenciado Segal para pagarle un dinero, ya que éste lo iba a representar legalmente en una vista preliminar que se iba a celebrar en su contra por un caso de tentativa de asesinato. En el momento en que el li-cenciado Villanueva Díaz le solicitó que le permitiera ver la denuncia en su contra, el acusado extrajo de un maletín un revólver Magnum calibre 357, a la vez que su acompañante sacó una carabina calibre 30-30 de no más de quince pulga-das de largo.
Luego de preguntar por artículos de valor y dinero, se apropió de un reloj y dinero en efectivo del licenciado Vi-llanueva, de un revólver calibre 38 y dinero en efectivo del licenciado Dapena, de la cartera y prendas de la señorita Acevedo y prendas y dinero en efectivo del señor Figueroa. En el caso particular de la señorita Acevedo, el acusado le preguntó si una prenda era auténtica o de fantasía. Tam-bién inquirió por el teléfono interior, el cual procedió a de-sactivar. Cortó además las líneas de todos los teléfonos. Al marcharse, el acusado les ordenó a todas sus víctimas que se tiraran al piso y contasen hasta cien, advirtiéndoles que iba a poner un artefacto explosivo en la puerta de la oficina, el cual estallaría si abrían ésta antes de finalizar el conteo determinado. Toda la operación efectuada por el acusado y su acompañante duró de quince a treinta minutos. . . .
... los testigos declararon que pudieron observar que él [acusado] daba las órdenes, no estaba nervioso y se encon-traba calmado, coherente, orientado y alerta; que se notaba *937consciente de lo que estaba haciendo. Referente a su con-ducta al momento de ser arrestado y trasladado desde su hogar al cuartel de la Policía, el agente Miranda testificó que se comportó tranquilamente todo el tiempo y que durante el viaje conversaba de manera normal e hilvanaba ideas. (Én-fasis suplido.)
Insistimos en que esta prueba no fue impugnada. En apoyo de la defensa de insanidad se presentó el testimonio del psi-quiatra Dr. Miguel A. Cubano. En síntesis, éste atestó que desde el año 1976 trataba al apelante Marcano Pérez por un padecimiento de esquizofrenia paranoide crónica. Explicó los trastornos que esa condición generaba, a saber, alteraciones en: (1) el pensamiento; (2) la conducta; (3) forma de rela-cionarse, y (4) forma de visualizar la realidad. Indicó que esa conducta alteraba las relaciones familiares, con su comu-nidad y afectaba su cuido personal. La enfermedad podía va-riar diferentes procesos psicológicos como son el contenido y la forma de pensamiento, la percepción, el afecto, la relación con el mundo exterior y también alterar la conducta de movi-mientos, o la conducta psicomotriz. Específicamente declaró que Marcano Pérez tenía con frecuencia “ideas de referencia y de persecución, de que la gente está en contra de él, que le quieren hacer daño”; también, ideas de “grandiosidad” y de alucinaciones auditivas. Se refirió a los récords médicos del Hospital de Veteranos y del Hospital de Psiquiatría presenta-dos en evidencia.
En cuanto a los delitos imputados, el doctor Cubano ex-puso que lo vio dos semanas antes de que los cometiera, el 13 de abril de 1982. En esa entrevista Marcano Pérez le dijo que se sentía bien. Le recetó una serie de medicamentos. Sobre el aspecto crucial de su capacidad, opinó que su comportamiento delictivo era compatible con su condición mental. Según su criterio, del mismo no podía establecerse que comprendiera la criminalidad de los actos. Sabía que Marcano Pérez fue usua-rio de marihuana. Desconocía que antes de estas acusaciones había sido sentenciado por robo armado por hechos acaecidos *938el 12 de mayo de 1977. Aclaró que una persona como él, con diagnóstico previo de esquizofrenia paranoide crónica puede, en remisión de síntomas, distinguir entre el bien y el mal. Esa lucidez puede variar en tiempo, en su caso, entre media a tres cuartos de hora. Admitió que la enfermedad que padecía Mar-cano Pérez “no exime la culpa”. (2) Además, que con trata-miento continuo podía llevar una vida normal, inclusive la familiar y mantener el vínculo matrimonial y relaciones pa-terno-filiales. Atestó que Marcano Pérez, después de los he-chos, mientras estuvo en la cárcel, empeoró, estaba con ideas de persecución y se mostraba muy “verborreico”.
Finalmente, el apelante Marcano Pérez declaró. Su testi-monio durante el juicio (17 meses más tarde), fue en torno a que su conducta respondió a un delirio de persecución y aluci-nación basado en que los fiscales lo vigilaban. Recibió órdenes de armarse para una guerra. Le dieron el nombre de Imaim y que lo buscara con la seña 666, la cual encontró; que estaban *939usando una oficina en la misma calle de Radio Voz, transmi-tiendo y programando al pueblo con ultra sonido. En su relato se refirió a las personas en esa oficina como el enemigo a ex-cepción de Yolanda, la secretaria, de quien dijo era inocente. Pidió hacerse invisible dos veces y en dos ocasiones se mate-rializó. Citó al Éxodo 25 en que Jehová ordenó a Moisés que tomara oro, plata, cobre, etc. y que ellos lo recogieron para ofrendárselo a Imaim, y que luego se lo ofrendó al mar; la tierra, el mar, en su día quiere lo que es de ella, que le perte-nece, que salió de sus entrañas. Dijo que la única ley es la ley de la luz, a la ley del hombre se refería siempre como la an-tigua ley.
En el contrainterrogatorio dijo que él no tenía un Magnum sino una VZ1 israelí, subametralladora de las que usa-mos los comandos. Dijo que entendió lo que dijeron los testi-gos. Al irlos nombrando el fiscal calificó al licenciado Dapena como inocente. De su compañero dijo que era un comando, o célula, y que no le ha vuelto a ver.
HH HH HH
De la prueba de la defensa antes relacionada, indepen-dientemente del poco valor probatorio que le adjudicó el foro de instancia, según el testimonio del doctor Cubano, es inne-gable el historial clínico de esquizofrenia paranoide crónica del apelante Marcano Pérez. Sin embargo, tal como dicho ga-leno admitió, esa condición, en remisión de síntomas y a in-tervalos, le permitía a éste distinguir la criminalidad de sus actos y por ende no lo exime de culpa.
Sobre este extremo, la prueba no contradicha del Minis-terio Fiscal demostró reiterada y satisfactoriamente al mo-mento de los hechos una conducta compatible con la presun-ción de sanidad mental. Primeramente, Marcano Pérez demos-tró una conducta normal e inteligente. Estaba pulcramente vestido y con apariencia acicalada. Tenía escondida un arma de fuego, que sacó oportunamente y usó de manera efectiva. *940Indagó y desactivó los teléfonos interiores y los exteriores. In-quirió y selectivamente se apropió de un revólver, prendas legítimas y dinero en efectivo. Estuvo calmado, coherente, orientado y alerta. Durante el robo y huida sus órdenes fue-ron precisas y exactas.
Segundo, el doctor Cubano no estuvo presente en sala cuando se desfiló la prueba testifical del Ministerio Fiscal. Aunque como perito —conforme las Reglas 56 y 58 de Evi-dencia— ésto no sería impedimento para opinar válidamente a base de una “pregunta hipotética” formulada con arreglo a la prueba antes aportada, según su propia admisión, ello le “habría ayudado quizás a tener un mejor cuadro de la persona [del acusado]”. La situación tiende a debilitar seria-mente el valor probatorio de su testimonio. Notamos que la pregunta central relativa a la capacidad mental del acusa-do, (3) en la cual el doctor Cubano fundó su opinión, no con-tenía todos los detalles y datos esenciales sobre el comporta-*941miento observado por los testigos de cargo durante la comisión de los delitos. En esta etapa apelativa tales lagunas fácticas son insubsanables.
Tercero, en teoría, su proceder dista mucho de ser el de un esquizofrénico paranoide crónico, dominado por una de las siguientes tendencias: (1) delirio de persecución; (2) delirio de grandeza; (3) delirio de celos, y (4) alucinaciones de per-secución o grandeza. Weygant, op. cit, págs. 349-350; R. R. Tilleard-Cole y J. Marks, The Fundamentals of Psicological Medicine, Inglaterra, M.T.P., 1975, pág. 192.
Cuarto, su comportamiento al perpetrar los delitos, tam-bién contrasta con su récord clínico. Éste refleja que durante las fases activas, su enfermedad se manifestaba siempre por agresividad, alucinaciones, ansiedad, ideas de persecución, desviación en espacio y tiempo, ideas suicidas, desaliño, ten-sión, incoherencia y hablador. Repetimos, durante el robo no exhibió ninguna de estas características que objetivamente podrían servir de signos visibles para un diagnóstico acorde a una patología real eximente.
Quinto, la forma en que fueron ejecutados los delitos dista mucho de su versión alucinante de génesis divina y bíblica. De-nota que toda la operación fue consciente y previamente planificada. Resulta interesante notar el alto grado de conoci-miento previo del apelante Marcano Pérez sobre la oficina del licenciado Segal. Al llegar a ésta lo procuró específicamente. Dio como excusa falsa que iba a pagarle un dinero para que lo representara en una vista preliminar en un caso en su contra por tentativa de asesinato. Curiosamente en ningún mo-mento verbalizó en torno a la supuesta encomienda bíblica que recibiera. Tampoco se identificó como enviado de Dios ni actuó con rareza, extravagancia, anormalidad o de manera excén-trica. Aun cuando su encargo divino cubría recoger “oro, plata y cobre” para ofrendárselo a Imaim, el único dato obje-tivo relacionado con esta alegada alucinación —conveniente-mente traído— fue la sustracción de las prendas de oro *942genuino y dinero en efectivo. Adviértase que descartó los otros metales carentes de valor: plata y cobre.
Sexto, en el fascinante mundo de la mente, la psico-génesis del robo patológico ha sido objeto de estudio. Con res-pecto a las ramificaciones del delito por impulso, ideación anormal (pueril, delirante), perturbación física (hambre y toxicomanía) u obsesión impulsiva, se acepta, en “general [que] el delito tiene ya caracteres en sí mismo que lo denun-cian como un acto psicológico. En ese sentido son significa-tivos ciertos datos: su instantaneidad, su ausencia de plan o su plan anormal, su falta de precauciones, la inutilidad de lo robado. La actitud del autor durante y después del hecho suele ya revelar al enfermo; la reiteración del mismo tipo de robo, ya sea por la forma de actuar o por el objeto robado, es a menudo un signo de valor”. N. Rojas, Medicina Legal, 8va ed., Buenos Aires, El Ateneo, 1984, pág. 411.
Finalmente, existen dos detalles cruciales que militan contra la proposición de que Marcano Pérez no conocía la crimi-nalidad de los actos o no podía comportarse de acuerdo al man-dato de ley. El primero, que realizó los delitos en unión a un cómplice. Buscó ayuda para robar un arma, dinero y prendas de valor eficiente y selectivamente. Su compañero lo siguió fielmente y ejecutó satisfactoriamente sus instrucciones. Adoptó racionalmente un sinnúmero de precauciones. Y se-gundo, durante su comisión, en un momento dado preguntó si una prenda era legítima o de fantasía. El dato es un impor-tante indicador. Paradójicamente, ¿cómo aceptar que fue capaz de diferenciar entre una joya buena o de fantasía, y no comprender la criminalidad de sus actos? Véase Pueblo v. Rivera Raquel, 95 D.P.R. 564, 570 (1967).
Recapitulando, todos los indicadores objetivos de la prueba del Ministerio Fiscal dejaron establecida claramente la impu-tabilidad del apelante Marcano Pérez. La prueba de la de-fensa no la afectó. En lo pertinente, el testimonio del doctor Cubano no puso en entredicho la presunción de capacidad. Por *943el contrario, en lo que atañe al período crítico cercano —antes, durante y después del robo— esa prueba tiende a corroborar que estaba en remisión de síntomas. A tal efecto, hemos de en-fatizar que dos semanas antes le comunicó al psiquiatra que “se sentía bien”. Dicho galeno atestó que su enfermedad no le eximía de culpa. En su correcta perspectiva y alcance, su tes-timonio sólo se refirió a una probabilidad de que no pudiera distinguir entre el bien y el mal. Pueblo v. Rivera Raquel, supra. Al ser arrestado, y antes de ser ingresado en la cárcel, se comportó tranquilamente, conversaba normalmente e hil-vanaba sus ideas.
En fiel juridicidad, carecemos de fundamentos válidos para revocar. (4) La apreciación del estado mental del ape-lante Marcano Pérez al cometer los hechos fue objeto de evaluación y apreciación directa por el tribunal sentenciador. Éste rechazó y no dio crédito a la defensa de locura. A noso-tros tampoco nos convence. Pueblo v. López Rivera, 109 D.P.R. 160, 165 (1979). En apelación debemos respetar el dictamen de instancia y confirmar la sentencia. Pueblo v. Rovira Ramos, 116 D.P.R. 945 (1986).
—O—
Voto particular emitido por el
Juez Asociado Señor Irizarry Yunqué
al cual se une el Juez Presidente Señor Pons Núñez.
He dado mi conformidad a la opinión del Tribunal no obs-tante los argumentos de la ponencia disidente. Por ello me parece necesario que deje constancia de la razón de mi voto.
*944No podemos pasar por alto que las actuaciones del ape-lante durante la comisión de los actos delictivos que nos ocu-pan impresionan como los de una persona cuerda, y en pleno control de sí mismo. Así lo concluiría un lego. Y así les im-presionó a los testigos de cargo y al juez sentenciador. Ese modo de actuar del apelante es también la base de la ponencia disidente.
Empero, al pasar juicio sobre el estado mental de una persona, aunque se trate de una cuestión de hecho, se está en te-rreno especializado del campo de la psiquiatría. Un lego puede ser fácilmente inducido a error. Y en este caso, las explica-ciones dadas por el psiquiatra Dr. Miguel A. Cubano, quien trataba al apelante desde el 1975 ó 1976, no habiendo sido contradichas se oponen como muralla infranqueable a que la aquilataeión del testimonio de los legos lleve al convencimiento por sobre esa muralla, es decir, por sobre la duda razonable y más allá de ella, de que el apelante era responsable crimi-nalmente de lo que hacía.
Baste reproducir las siguientes palabras del doctor Cu-bano (T.E., pág. 42):
Por el expediente que vemos de él, esta es una persona que ha estado sumamente enferma por años. Su condición en lugar de mejorar, pues, es lo de esperar, ha ido deteriorando continuamente. Estos delirios y estas alucinaciones en este tipo de pacientes se van haciendo más crónicos, más frecuen-tes, y ya a la altura que está Dionisio, a pesar de que es un hombre joven, pues prácticamente dominan su vida y domi-nan su pensamiento. O sea, que cualquier acto que él cometa en un momento dado es como consecuencia de esa enferme-dad.
Como señala la opinión del Tribunal, ante tan tajante ex-plicación el Ministerio Público no debió descansar únicamente en los testimonios legos. Pudo y debió consultar peritos psi-quiátricos. El fiscal tenía que probar más allá de duda razo-nable que el apelante estaba cuerdo. A mi juicio no descargó esa responsabilidad.

(1)Las apreciaciones y conclusiones de estos testigos no pueden to-marse livianamente. Uno de ellos, el licenciado Villanueva, declaró sobre su preparación académica. Aprobó durante su bachillerato un curso de Psico-logía Anormal en la Facultad de Ciencias Sociales, U.P.E. Además expuso sus experiencias profesionales en casos de insanidad mental como fiscal y abogado de defensa, incluyendo sus observaciones derivadas de innumera-bles visitas a pacientes en hospitales de psiquiatría.


(2) “P. O sea, en otras palabras, lo que yo quiero decir es que una persona sea quien sea y tenga cien por ciento de incapacidad de Veteranos, por defecto mental o que s[ea] esquizofrénic[a] paranoide, no tiene una licencia o un pasaporte para cometer cualquier tipo de acto delictivo y entonces auto-máticamente se le aplica la defensa de incapacidad mental. Eso no es así, no.
“R. No, a las personas ....
“P. Por que entonces, entonces la justicia lo que tendría que hacer sería no perseguirlo, no acusarlo [sic] a nadie.
“R. No.
“P. ¿ Usted me entiende la pregunta?
“R. Sí, yo lo entiendo a usted. La enfermedad yo pienso que no exime la culpa. Lo que pasa es que tenemos que tener otras varas para medir, y esta persona que está enferma pero que es culpable, pues hay que proteger la sociedad también, pero hay que protegerlos a ellos también.
“P. Sí, la sociedad y a ellos también.
“R. Y a ellos, o sea, que la protección tiene que ser de ambas partes. Yo, mi recomendación siempre es de [sic] que las personas se les ponga en un tratamiento hasta que haya remisión real y más duradera, verdad. O sea, que se les obligue a seguir un tratamiento. Porque generalmente el proble-ma con los pacientes, en general verdad, no s[ó]lo Veteranos sino en todos, es que en cuanto se sienten un poquito mejor abandonan el tratamiento o no lo siguen con la misma intensidad.” (T.E., págs. 60-61.)


(3)“P. Doctor, en este procedimiento desfiló evidencia en el sentido de que el paciente se introdujo en unas oficinas de unos abogados, eh, conversó primero con las personas que estaban en, eh, la recepcionista o la secretaria. Dijo que era un cliente de uno de los abogados. Eh, le dijeron que el abo-gado no estaba, pues, dijo que lo podía atender otro abogado. Estuvo con-versando con los demás abogados, luego extrajo una, un arma, igual lo hizo otra persona que estaba con él. Esas personas fueron encañonadas [,] se les quitó, se les despojó de sus prendas y tuvieron que entregar los bienes ma-teriales que tenían, etc. Y según uno de los testimonios de una de las per-sonas, él salió al salón de espera y cerró una puerta y luego regresó, y luego se le dio órdenes de que contaran hasta cien antes de salir y salieron de allí. Este, eso en esencia es la evidencia que ... los hechos según la evi-dencia que ha desfilado, lo que han declarado los testigos. Yo le pregunto si esas actuaciones, según a grandes rasgos le he explicado, ¿para usted como psiquiatra indicarían o son indicativas de que este paciente en ese momento que estaba cometiendo esos actos, conocía la naturaleza criminal de esos actos y podía discernir en que esos actos eran contrario a la ley? ¿ Si esos actos en sí son indicativos de que conocía que esos actos eran contrario a la ley?
“R. No, porque si él estaba actuando en ese momento por órdenes de unos delirios y de unas alucinaciones, él puede hacer todos esos gestos y cosas que usted ha explicado ¡y sin embargo, eh, desconocer desde el punto de vista legal la importancia de los ....” (T.E., págs. 45-46.)


(4) Nuestro dictamen no niega el historial clínico previo de esquizo-frenia paranoide crónica de Marcano Pérez. Simplemente reconoce que se demostró más allá de duda razonable capacidad “para comprender la cri-minalidad del acto” al momento de cometerlo. La prueba de cargo corrobo-rada por la pericial, establece que estaba en remisión de síntomas.
Por lo tanto, la ejecución de la sentencia sería sin menoscabo del tra-tamiento que su condición, en cualesquiera de sus fases ameritara en el fu-turo, mediante coordinación entre el Hospital de Veteranos y la Administra-ción de Corrección según recomienda el propio doctor Cubano.